EXHIBIT 10.2

MOMENTA PHARMACEUTICALS, INC.

 

675 WEST KENDALL STREET

 

T: 617.491.9700

 

F: 617.621.0431

 

 

CAMBRIDGE, MA 02142

 

WWW.MOMENTAPHARMA.COM

 

[g188931kgi001.jpg][g188931kgi002.gif]

June 12, 2007

Ms. Lita L. Nelson, Director

Massachusetts Institute of Technology

Technology Licensing Office

Five Cambridge Center

Cambridge, Massachusetts 02142

Re:          Amended and Restated Exclusive Patent

License/M.I.T. License Agreement #4908236

Dear Ms. Nelson:

Reference is made to the Amended and Restated Exclusive Patent License between
the Massachusetts Institute of Technology and Momenta Pharmaceuticals, Inc.
dated November 1, 2002, as amended by a First Amendment dated November 15, 2002,
letter agreements dated September 12, 2003 and October 22, 2003, a Second
Amendment dated November 19, 2003, a Third Amendment dated April 2, 2004, a
Fourth Amendment dated July 17, 2004, a Fifth Amendment dated August 5, 2006, a
Sixth Amendment dated January 10, 2007 and letter agreements dated August 10,
2006 and October 18, 2006 (collectively, the “Agreement”).  Capitalized terms
used herein and not otherwise defined shall have the meanings given such terms
in the Agreement.

As you know, COMPANY has entered into a Memorandum of Understanding (“MOU”) with
Sandoz AG (“SANDOZ”) dated July 25, 2006 relating to the development and
commercialization of four follow-on and/or complex generic products for sale in
specified regions of the world (each, a “PRODUCT” and collectively, the
“PRODUCT(S)).  In connection with the definitive collaboration agreement
currently under negotiation with SANDOZ that will effectuate the MOU (the
“DEFINITIVE AGREEMENT”), COMPANY desires certain modifications of the
Agreement.  As M.I.T. is amenable to such modifications, COMPANY and M.I.T. and
agree as follows with respect to the DEFINITIVE AGREEMENT and the PRODUCT(S):

1.  In the event that (a) M.I.T. converts the exclusive rights granted to
COMPANY in Section 2.2 of the Agreement into non-exclusive rights in accordance
with Section 3.1 of the Agreement or (b) there is a termination of the Agreement
under Section 12.2 or 12.3 of the Agreement, notwithstanding any such conversion
or termination, M.I.T. agrees to honor the exclusive nature of the sublicense
where the sublicensed intellectual property is involved in  the development and
commercialization of the PRODUCT(S) granted by COMPANY to SANDOZ so long as (x)
SANDOZ is in compliance with the DEFINITIVE AGREEMENT, (y) in the event of a
termination of the Agreement, SANDOZ agrees, in a writing delivered to M.I.T.,
to fulfill COMPANY’s financial and non-financial commitments to M.I.T. with
respect to the development and commercialization of the PRODUCT(S) and (z)
SANDOZ executes a Consent to Assignment in a form mutually acceptable to SANDOZ
and M.I.T, which shall include a list of all applicable patent cases.

For purposes of clarity, the financial commitments to M.I.T. shall include (a)
the obligation to pay to M.I.T. nine percent (9%) of all of what would have
been  CORPORATE PARTNER INCOME and/or SUBLICENSE INCOME to COMPANY and that
would otherwise have been due M.I.T. by COMPANY and (b) the obligation to pay to
M.I.T. royalties on NET SALES of LICENSED PRODUCTS that would have otherwise
have been due M.I.T., treating for such purpose the sales made by SANDOZ as
direct sales by COMPANY (i.e., the provisions of Section 4.1(c) of the Agreement
shall be applied as opposed to the provisions of Section 4.1(d) of the
Agreement). 


--------------------------------------------------------------------------------


Lastly, SANDOZ shall assume COMPANY’s reimbursement obligations to M.I.T. with
respect to patent costs.

For purposes of clarity, examples of non-financial commitments that would
pertain to the development and commercialization of the PRODUCT(S) include those
relating to place of manufacture, diligence obligations, method of payment,
reporting and record keeping, requirements relating to prosecution of
infringers, indemnification and insurance, and non-use of name.

2.  With respect to Section 2.4 of the Agreement, in the event that such
provision applies to a PRODUCT, if so requested by COMPANY, M.I.T. agrees to use
good faith efforts to assist COMPANY and SANDOZ in applying for and attempting
to obtain a waiver from the United States government from the requirement that
such PRODUCT be substantially manufactured in the United States.

3.  As required by the Agreement, COMPANY will be obligated to carry the
insurance required by Section 8.2 of the Agreement, as modified by the letter
dated May 19, 2005 between M.I.T. and COMPANY

4.  COMPANY represents that, under the terms of the DEFINITIVE AGREEMENT, SANDOZ
will provide certain indemnifications to COMPANY with respect to claims and
demands related to the PRODUCT(S) that may be brought by a third party against
M.I.T.  COMPANY further represents that, with respect to these indemnification
obligations to COMPANY, SANDOZ will be self-insured.  COMPANY understands that
the fact that SANDOZ will self-insure with respect to their indemnification
obligations to COMPANY is acceptable to M.I.T.

5.  M.I.T. agrees that SANDOZ shall be a third party beneficiary of the rights
granted in this letter agreement to COMPANY.

If the foregoing is in conformity with your understanding of our agreement,
please indicate your consent by countersigning the three copies of this letter
and by returning two to me.

Very truly yours,

 

/s/ Susan K. Whoriskey

 

 

Susan K. Whoriskey

Vice President, Intellectual Property

 

 

Massachusetts Institute of Technology

 

 

By:

      /s/ Lita Nelsen

 

 

Lita L. Nelsen, Director

 


--------------------------------------------------------------------------------